Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention relates to a method of refreshing a memory device. The independent claim 1 recites applying, to the memory cell for a duration, a refresh pulse having the second polarity different than the first polarity based at least in part on determining that the memory cell stores the first logic state, wherein a snapback event associated with the memory cell occurs during the duration based at least in part on applying the refresh pulse for the duration. The prior art such as Gilton does not describe a snap-back event. The closest prior art of record, to snap-back detection is Chu (US 9286975). However, Chu shows the snapback event is detected at step 406 and thereafter a write back operation 410 (i.e., "refresh operation") is performed. In other words, Chu describes performing the snapback before not during the refresh operation. Applicant, by amending the claims to reflect the method of operation as opposed to the apparatus, has overcome the 112 rejections as indicated in the prior Interview Summary. In short, the application was directed to a new method of operating a resistive memory, but did not describe new apparatus structures; by limiting to the method of operating, applicant has claimed their invention. Therefore, claims 1-9 are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        03/14/2022